Citation Nr: 0827349	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiac disorder, 
with stents, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2008, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing.  A 
transcript is associated with the claims file.  



FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for the 
RO to verify whether he was exposed to a traumatic event 
during service; nor has the veteran otherwise provided 
credible supporting evidence that he suffered a specific 
stressful event upon which a valid diagnosis of PTSD could be 
based.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
hypertension is due to any incident or event in military 
service, or that hypertension was manifested to a degree of 
10 percent or more within one year after separation from 
service.  


4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
cardiac disorder, with stents, is due to any incident or 
event in military service or is proximately due to or the 
result of hypertension or any service-connected disability.   


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  A cardiac disorder, with stents, was not incurred in or 
aggravated by active military service and is not secondary to 
hypertension or any service-connected disability.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2006, which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from January 2006 to 
August 2007.  In this regard, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board notes the veteran has not been provided a VA 
examination in conjunction with his appeal; however, the 
Board finds a VA examination is not necessary in this case, 
for reasons which will be explained herein.  It is therefore 
the Board's conclusion that no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including cardiovascular disease and 
hypertension, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.307, 
3.309(a) (2007).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran has asserted that he currently has 
PTSD which was incurred as a result of his exposure to combat 
during service.  At the April 2008 video-conference hearing, 
the veteran testified that he was a generator inspector and 
turbine mechanic and served in various combat zones in 
Vietnam during service.  He testified that he has recurring 
dreams and nightmares about service, but he was unable to 
provide specific details about his in-service stressful 
events.  In this regard, the Board also notes the veteran 
testified that he does not have a current diagnosis of PTSD; 
however, the undersigned VLJ agreed to hold the record open 
for 90 days following the hearing in order for the veteran to 
submit additional information and evidence regarding his in-
service stressors and PTSD diagnosis.  To date, the veteran 
has not submitted any additional information or evidence in 
support of his claim.  

After careful review of the evidence, the Board finds the 
preponderance of the evidence is against a grant of service 
connection for PTSD.  

In evaluating this claim, the Board notes the veteran has not 
provided any specific stressors that can be verified by the 
service department or provided any credible, independent 
evidence showing that he suffered a specific stressful event, 
on which a valid diagnosis of PTSD could be based.  

With respect to verification by the service department, the 
Board notes the record contains a memorandum of formal 
finding by the RO, dated in October 2006, that the veteran 
failed to provide a verifiable stressor statement for review.  
In making this finding, the RO noted the veteran did not 
respond to letters sent in April and August 2006 requesting 
specific details about the combat-related incidents that 


resulted in his PTSD, including the location and dates of the 
specific events.  The Board notes the veteran attempted to 
provide information about his stressors at the April 2008 
video conference hearing.  In this regard, the veteran, 
through his representative, indicated that he would submit a 
detailed, stressor statement after the hearing, but, as 
noted, he has not provided any additional information 
regarding his in-service stressors.  The Board acknowledges 
that it has been many years since these events occurred, and 
that the veteran may have a difficult time remembering 
specific details about certain events; however, the requested 
information is critical to the veteran's claim and, without 
any specific details about his service in various combat 
zones in Vietnam, the RO is unable to verify that he was 
exposed to combat-related stressors during service.  

In addition to the foregoing, the Board finds that the 
veteran has not provided independent, credible evidence 
showing that he was, in fact, exposed to stressful events 
during his service in Vietnam.  In this regard, although the 
veteran has asserted that he served in various combat zones 
during his service in Vietnam, his combat exposure may not be 
presumed because his service personnel records show he was 
not awarded any decorations or medals that are accepted as 
evidence of exposure to combat-related stressors.  Moreover, 
although the veteran's personnel records show his military 
occupational specialty (MOS) was an equipment mechanic, there 
is no independent evidence of record showing his response to 
his duties as a generator inspector or turbine mechanic 
involved intense fear, helplessness, or horror.  

The Board must note we are not questioning the veteran's 
credibility to provide evidence about his in-service 
stressors; however, as noted, the veteran's testimony, alone, 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio, supra.  Nevertheless, the Board has determined 
that the veteran did not engage in combat with the enemy, and 
the only evidence of record which indicates that the veteran 
was exposed to stressors during service are his own 
statements.  Therefore, the Board finds the veteran has not 
provided sufficient details about his claimed in-service 
stressors.  


In evaluating the ultimate merit of this claim, the Board 
notes the evidence does not contain a valid, confirmed 
diagnosis of PTSD.  In this regard, a January 2006 VA 
outpatient treatment record contains a diagnosis of 
"possible PTSD," which was apparently based upon a 
screening procedure.  The evidence shows he was given a 
positive PTSD screen after he reported having difficulty 
being in crowds and having occasional nightmares.  See 
January 2006 VA outpatient treatment record.  Although the 
record contains a diagnosis of "possible PTSD," the Board 
notes this diagnosis was based upon the veteran's current 
symptoms and not a traumatic event experienced during 
service.  Therefore, the Board finds the January 2006 
diagnosis of "possible PTSD" is not a valid diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a).  The 
evidentiary record does not contain any other competent 
diagnosis of PTSD.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim.  However, the 
Board finds a VA examination and/or opinion is not necessary 
in this case because there is no competent lay or medical 
evidence of a current disability or an event, injury, or 
disease in service, to which a current disability could be 
related.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Without a current diagnosis of post-traumatic stress 
disorder, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, there is no indication in the record that the 
veteran has ever been assessed with a valid diagnosis of 
PTSD.  

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application. 

B.  Hypertension

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 U.S.C.A. 
§ 4.104, Diagnostic Code (DC) 7101.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.  

The veteran has asserted that service connection is warranted 
for hypertension because he was told he had high blood 
pressure readings during service and was diagnosed with 
hypertension one month after service.  See April 2008 video-
conference hearing transcript.  The Board has carefully 
reviewed the evidence of record, and finds the preponderance 
of the evidence is against the grant of service connection 
for hypertension.  

In making this determination, the Board notes that the 
veteran's service trtaement records (STRs) are negative for 
any complaints, treatment, findings, or diagnoses related to 
hypertension.  In this regard, the Board notes the STRs do 
not contain any blood pressure readings which reach the level 
to be considered hypertensive, including readings taken at 
medical examinations conducted in November 1958, April 1959, 
September 1963, and February 1968.  

The Board notes the veteran testified he was told that he had 
high blood pressure readings when he re-enlisted during 
service.  However, the credibility and probative value of his 
testimony, in this regard, is lessened because of the lack of 
corroborating medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In weighing the veteran's 
testimony about his in-service high blood pressure readings 
against the absence of contemporaneous medical evidence 
showing elevated blood pressure readings during service, the 
Board considers the lack of medical evidence more probative 
as to whether the veteran manifested hypertension or elevated 
blood pressure readings during service, as it is likely that 
hypertension and/or elevated blood pressure readings would be 
documented in medical records.  In this regard, the Board 
finds it probative that the veteran's blood pressure reading 
was within normal limits at his April 1959 re-enlistment 
examination and his February 1968 separation examination.  

The Board also finds there is no competent evidence of record 
which shows that the veteran manifested hypertension to a 
compensable degree within the first year after he was 
separated from service.  See DC 7101.  In this context, 
although the veteran testified that he was diagnosed with 
hypertension one month after he was separated from service, 
there is no indication of such in the record.  The veteran 
testified that, after service, he applied for a truck driving 
job but was unable to pass the physical test because of his 
high blood pressure.  He testified that, in order to pass the 
test, he was given medication to lower his blood pressure, 
but he also stated he did not know where VA could obtain 
records of those examinations, as they were conducted by 
different companies every two years.  The veteran was able to 
provide information regarding a recent employment 
examination, and his representative indicated that she would 
attempt to obtain these records after the hearing.  To date, 
no additional information or evidence has been submitted in 
this regard.  

The Board has weighed the veteran's testimony about his 
diagnosis of hypertension one month after service against the 
absence of contemporaneous medical evidence showing a 
diagnosis after service and finds the lack of medical 
evidence more probative as to whether the veteran manifested 
hypertension during the presumptive period.  The Board is 
aware that approximately 40 years has passed since the 
veteran was separated from service and it may be hard for him 
to recall the names of the individuals who evaluated him 
after service or the companies that requested he be evaluated 
for post-service employment.  However, without this evidence, 
the Board finds that the lack of medical evidence showing a 
diagnosis of hypertension within the first post-service year 
is highly probative, especially in light of the veteran's 
normal blood pressure reading at separation.  

The first time the veteran is shown to have a diagnosis of 
hypertension is in January 2006, which the Board notes is 
almost 40 years after he was separated from service.  This 
gap of many years in the record, in addition to the lack of 
medical evidence showing hypertension during service or 
within the veteran's first post-service year, militates 
against a finding that the veteran's suffered a chronic 
hypertension disability during service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

The Board notes that, although the veteran's January 2006 
blood pressure reading was elevated and accompanied by a 
diagnosis of hypertension at that time, his blood pressure 
reading did not reach the level to be considered 
hypertensive, as defined by VA.  In addition, there is no 
indication that the January 2006 diagnosis was confirmed by 
reading taken two or more times on at least three or more 
days.  See (DC 7101.  Furthermore, there is no competent 
medical opinion of record which states the veteran's current 
diagnosis of hypertension is etiologically related to his 
military service. 

As above, the Board notes the veteran has not been afforded a 
VA examination in conjunction with this claim.  However, the 
Board finds a VA examination and/or opinion is not necessary 
in this case because there is no competent evidence of an 
event, injury, or disease in service, to which a current 
disability could be related.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board does not doubt the veteran sincerely believes his 
current diagnosis of hypertension is related to military 
service; however, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  We recognize that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms.  See 
Jandreau, supra; Buchanan, supra.  However, the determination 
as to causation and nexus in this case requires 
sophisticated, professional opinion evidence.  

In summary, the veteran's claim for service connection for 
hypertension cannot be granted because his blood pressure 
readings during and after service do not meet VA's definition 
of hypertension, and there is no competent medical evidence 
which provides a nexus between the current diagnosis of 
hypertension and the veteran's military service.  Therefore, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for hypertension, and there 
is no reasonable doubt to be resolved.  See Gilbert, supra.  

C.  Cardiac Disorder

The veteran is seeking entitlement to service connection for 
a cardiac disorder, with stents, as secondary to 
hypertension.  The veteran testified that he suffered two 
heart attacks after service and has had five stents inserted 
around his heart.  He also testified that he was told his 
heart condition was caused by his hypertension and 
cholesterol.  See April 2008 hearing transcript.  

Given the Board's determination above that the preponderance 
of the evidence is against the grant of service connection 
for hypertension, the veteran's claim for service connection 
for a cardiac disorder with stents, as secondary to 
hypertension, cannot be granted.  Secondary service 
connection cannot be granted unless there is a service-
connected disability to which the veteran's claimed 
disability can be related.  In this case, entitlement to 
service connection for hypertension has been denied, and, 
thus, entitlement to service connection for a cardiac 
disorder with stents, as secondary to hypertension, must also 
be denied.  See 38 C.F.R. § 3.310 (2007).

The Board has also considered whether the veteran's claim can 
be granted on a direct basis.  However, the STRs are negative 
for any complaints, treatment, or findings related to a 
cardiac disorder, and the veteran consistently denied having 
heart trouble throughout service.  In addition, although the 
veteran has a current diagnosis of cardiac artery disease and 
the evidence shows his medical history includes having 
multiple stents inserted around his heart, there is no 
competent medical opinion of record which states that the 
current heart disability is related to his military service.  
See VA outpatient treatment records dated from January 2006 
to August 2007.  


The veteran has not been afforded a VA examination in 
conjunction with this claim.  However, the Board finds a VA 
examination and/or opinion is not necessary in this case 
because there is no competent evidence of an event, injury, 
or disease in service, to which a current disability could be 
related, or an indication that the claimed disability may be 
associated with a service-connected disability or any other 
established event, injury, or disease in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board does not doubt the veteran sincerely believes his 
current cardiac disorder is related to military service; 
however, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology, and the etiology of the 
veteran's current cardiac disorder is not subject to lay 
testimony.  See Espiritu v. Derwinski, supra; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the veteran's claim for service connection for 
hypertension cannot be granted because his blood pressure 
readings during and after service do not meet VA's definition 
of hypertension, and there is no competent medical evidence 
which provides a nexus between the current diagnosis of 
hypertension and the veteran's military service.  Therefore, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for hypertension, and there 
is no reasonable doubt to be resolved.  See Gilbert, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a cardiac disorder with 
stents, to include as directly related to military service 
and as secondary to hypertension or a service-connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  




ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a cardiac disorder, to 
include as secondary to hypertension, is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


